Title: Thomas Jefferson to George Blackburn, 4 April 1819
From: Jefferson, Thomas
To: Blackburn, George


          
            Sir
            Monticello
Apr. 4. 19.
          
          I have to acknolege the reciept of your favor of Mar. 8. and to thank you for the Synopsis of your process in teaching Mathematics, which is lucid as far as it goes, and goes as far as utility requires with us. what transcends it may be considered as the luxury of science, rather than as immediately useful. I am strengthened also by your sound observations on the art of instruction generally. the institution in which we are engaged here was at first instituted intended on the limited plan of private funds, under the name of the Central College, and would have been in operation before this time, but that the legislature thought proper to adopt and enlarge it to a National university. this requires more extensive preparation, without a commensurate addition to our funds. the scantiness of these will require years of preparation, to which they must be almost exclusively applied in the first place. until therefore accomodations are provided, no professors will be employed, except in the single instance of Doctr Cooper, who, previous to the adoption, and on the prospect of an early commencement, had been appointed Professor of Chemistry for the Central College. in the mean time the functions of the Visitors are merely those of superintendants of the buildings.   I salute you with assurances of high respect & esteem.
          Th: Jefferson
        